Citation Nr: 0022867	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his clinical social worker


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which reopened the veteran's claim for entitlement to service 
connection for PTSD, and denied that claim on the merits.  In 
December 1997, the Board reopened and remanded this claim for 
further development.  For reasons cited below, the Board 
finds that another REMAND is in order.  


REMAND

As noted in the December 1997 remand, the veteran contends 
that stressor events in service have resulted in PTSD, and 
that he is therefore entitled to service connection for that 
condition.  In the remand, the Board outlined the specific 
requirements for establishing a claim of service connection 
for PTSD.  One being, credible supporting evidence of a 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  In this regard, 
the Board noted that over the years, the veteran identified 
different events as in-service stressors, and went on to 
point out six specific ones identified by medical examiners 
and by a clinical social worker during the veteran's June 
1993 personal hearing.  Although attempts had been made to 
confirm the stressors, the Board determined that another 
attempt at confirmation should be made. 

Apparently, in April 1998, the information was submitted to 
the U.S. Department of the Navy.  However, in their May 1998 
response, it was noted that the statement regarding the 
stressors was not attached to the VA correspondence.  
Therefore, the requested action has not been accomplished, 
and the pertinent information should be resubmitted to the 
U.S. Department of the Navy.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should submit the assembled 
veteran's statements regarding the six 
claimed stressors (described in the 
previous remand), along with service 
personnel records and the October 1965 
Marine Air Control Squadron-7, Marine 
Wing Headquarters Group-1 report 
contained within the claims file, to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, VA 22134-0001, for 
verification of the stressors claimed by 
the veteran.  Attempts to verify 
stressors and/or the reasons why such 
stressors could not be verified should be 
documented in the claims file.

2.  Thereafter, the RO should review the 
claim.  The RO must make a specific 
determination, based upon the complete 
record, regarding whether the appellant 
was exposed to a stressor or stressors in 
service, and if so, what was the nature 
of the specific stressor or stressors.  
The RO must specifically render a finding 
as to whether the appellant "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If the RO has found that the veteran 
was exposed to any stressor in service, 
the RO should arrange for the veteran to 
be examined by a VA psychiatrist who has 
not previously examined him, to identify 
all psychiatric disorders experienced by 
the veteran.  The RO should inform the 
examiner of the stressor or stressors 
that have been corroborated by the 
record, and the examiner should be asked 
to say whether any corroborated stressor 
is linked to any diagnosis of PTSD.  If 
the examiner diagnoses PTSD, the examiner 
should specify (1) whether the alleged 
stressors found by the RO to be 
established by the record were sufficient 
to produce PTSD (under DSM IV); (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied (under DSM IV); and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found by the RO to be 
established by the record.  If any other 
diagnoses are made, the examiner should 
set forth the medical probability that 
the other disability is attributable to 
the veteran's period of military service.  
The examiner's report should explain all 
conclusions in detail.  All necessary 
tests should be performed.  The claims 
file and a copy of this remand must be 
made available to the examiners prior to 
the examination, and they should 
acknowledge such review in the 
examination report.

4.  The RO should adjudicate the claim 
of entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


